  Case 1:19-cv-00353-PGG-KNF Document 7 Filed 06/11/19 Page 1 of 1
  Case 1:19-cv-00353-PGG-KNF Document 6 Filed 02/22/19 Page 1 of 1


                       UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF NEW YORK


SOPHIA VELA,                                                   Case No.: 19 cv 353

                            Plaintiff,                         NOTICE OF
       -against-                                               VOLUNTARY
                                                               DISMISSAL
THE FAMILY F AID CORP.,
dba MIMMO CUCINA,

                            Defendant.


       Pursuant to Rule 41(a)(l)(A)(i) of the Federal Rules of Civil Procedure, the

Plaintiff, Sophia Vela, and their counsel, Cilenti & Cooper, PLLC, hereby give notice

that the above-captioned action is voluntarily dismissed against the Defendant, The

Family Faid Corp., dba Mimmo Cucina, with prejudice.

Dated: New York, New York
       February 22, 2019
                                                 Respectfully submitted,

                                                 CILENTI & COOPER, PLLC
                                                  Attorneys for Plaintiffs
                                                  708 Third Avenue -6th Floor
                                                  New York, New York 10017
                                                  T. (212) 209-3933
                                                  F. (212) 209-7c

                                                                     ........
                                                  By~
                                                          Peter H. Cooper (PHC4714)

So Ordered:
